     Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 1 of 19 PageID# 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA
                              Richmond Division


STEVE VAN HORN, on behalf of himself
and all others similarly situated,
                                                Civil Action No. 3:21-cv-526
                               Plaintiff,

v.
                                                CLASS ACTION COMPLAINT
PHILIPS   NORTH     AMERICA,      LLC;
KONINKLIJKE PHILIPS N.V.; PHILIPS RS
NORTH AMERICA, LLC; and DOES 1-100,             DEMAND FOR JURY TRIAL

                               Defendants.




                                            1
    Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 2 of 19 PageID# 2




       Plaintiff STEVE VAN HORN (“Plaintiff”) brings this Class Action Complaint

(hereinafter, the “Action”) against PHILIPS NORTH AMERICA, LLC; KONINKLIJKE

PHILIPS N.V.; PHILIPS RS NORTH AMERICA, LLC; and DOES 1-100 (hereinafter

“Defendants” or “Philips”) individually and on behalf of all others similarly situated, and complain

and allege as follows upon personal knowledge as to himself and their own acts and experiences

and, as to all other matters, upon information and belief, including investigation conducted by his

attorneys.

                                   NATURE OF THE CASE

       1.      Sleep apnea “is a potentially serious sleep disorder in which breathing repeatedly

stops and starts.”1 If left untreated, complications include heart problems, Type 2 Diabetes,

metabolic syndrome, complications with medication and surgery, liver problems and others.2

       2.      The continuous positive airway pressure (hereinafter “CPAP”) machine was

invented in 1980 in Sydney, Australia as a means to treat sleep apnea. According to the Mayo

Clinic, the CPAP machine “is the most common and reliable method of treating sleep apnea.”3

Today, millions of Americans depend on CPAP machines in order to treat their sleep apnea in an

effort to mitigate it’s risks of the aforementioned complications.

       3.      Philips designs, manufactures, produces (and has produced), markets, and retails

CPAP machines both domestically and internationally. Millions of Americans depend specifically

on Philips’ CPAP machines to give them the ability to breathe properly while asleep.

       4.      On June 14, 2021, Philips began to recall their CPAP machines due to a product

defect which caused internal “sound abatement foam” within specific Philips’ devices, including




1
  “Sleep apnea,” MAYO CLINIC (July 28, 2020), at https://www.mayoclinic.org/diseases-
conditions/sleep-apnea/symptoms-causes/syc-20377631.
2
  Id.
3
  Id, at https://www.mayoclinic.org/diseases-conditions/sleep-apnea/diagnosis-treatment/drc-
20377636.


                                                 2
    Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 3 of 19 PageID# 3




their CPAP devices, BiLevel Positive Airway Pressure (hereinafter “BiLevel PAP”) devices4 and

other ventilator machines to break off into the device, enter the device’s airpath way and be

ingested or inhaled by the user (hereinafter the “Defect”).5

       5.      The sound abatement foam is made out of polyester-based polyurethane (“PE-

PUR”) foam. This sound abatement foam, according to Philips, “may off-gas certain chemicals”

including volatile organic compounds that may be carcinogenic.6 Philips announced these hazards

could result in “serious injury which can be life-threatening or cause permanent impairment.”

       6.      Specifically, Philips announced the following devices are affected devices by the

Defect (hereinafter, the “Affected Products”):
                    E30
                      DreamStation (ASV)
                      DreamStation (ST, AVAPS)
                      SystemOne (ASV4)
                      C Series
                      OmniLab Advanced Plus
                      SystemOne (Q Series)
                      DreamStation (CPAP, Auto CPAP, BiPAP)
                      DreamStation GO (CPAP, APAP)
                      Dorma 400, 500 (CPAP)
                      REMStar SE Auto (CPAP)
                      Trilogy 100 Ventilator
                      Trilogy 200 Ventilator
                      Garbin Plus, Aeris, Lifevent (Ventilator)



4
  A device which also treats sleep apnea which is used alternatively to CPAP machines, has many
of the same components of a CPAP machine, and are also produced by the Defendants.
5
   Ex. A. “Philips issues recall notification to mitigate potential health risks related to the sound
abatement foam component in certain sleep and respiratory devices,” SEC FORM 6-K (June 14,
2021),      at     https://www.sec.gov/Archives/edgar/data/313216/000031321621000015/phg-
20210614.htm.
6
   Id.


                                                 3
   Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 4 of 19 PageID# 4




                       A-Series BiPAP V30 Auto (Ventilator)

       7.        Philips knew about the Defect, including the hazardous implications to the health

of those who use the Affected Products for several years. Despite its knowledge, Philips failed to

warn the public or its customers until late April 2021, and did not recall the Affected Products until

June 14, 2021.

       8.        Plaintiff, individually on behalf of himself and all other similarly situated, brings

this Action under federal and state law to demand all damages for the harm caused by the

Defendants and their woefully inadequate recall.

                                  JURISDICTION AND VENUE

       9.        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1332 and 1367 because this is a class action in which the matter or controversy exceeds the sum

of $5,000,000, exclusive of interest and costs, and in which the Plaintiff is a citizen of a state

different from Defendants.

       10.       This Court has personal jurisdiction over Defendants because they transact business

in the United States, including in this District, have substantial aggregate contacts with the United

States, including in this District, engaged in conduct that has and had a direct, substantial,

reasonably foreseeable, and intended effect of causing injury to persons throughout the United

States, and purposely availed themselves of the laws of the United States and the Commonwealth

of Virginia, and further, because the defendants conduct significant business in the Commonwealth

of Virginia, receive significant income from the sale of the Affected Products in the

Commonwealth of Virginia, market the Affected Products in the Commonwealth, and sold

replacement parts and accessories for the subject respiratory device in the Commonwealth of

Virginia.

       11.       In accordance with 28 U.S.C. § 1391, venue is proper in this District because this

District is where a substantial part of the conduct giving rise to Plaintiffs’ claims occurred, where

Defendants transact business, and where one of the Defendants is headquartered.

                                              PARTIES


                                                   4
   Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 5 of 19 PageID# 5




       12.      Plaintiff. Plaintiff Steve Van Horn is a resident of the Commonwealth of Virginia.

Plaintiff purchased one of the Affected Products. Due to the Defendant’s conduct alleged herein,

the Plaintiff was harmed economically.

       13.      Defendants. Defendant Phillips North America, LLC, a Delaware corporation, is

located in Cambridge, Massachusetts and authorized to transact business in the Commonwealth of

Virginia. It is an international health technology company which produces medical devices

including the Affected Products enumerated herein. Phillips North America, LLC is the entity

responsible for causing the harm alleged in this complaint by way of producing the Affected

Products with the aforementioned Defect.

       14.      Defendant Koninklijke Philips N.V., a Dutch multinational corporation, is the

publicly traded parent company to Defendant Philips North America, LLC.

       15.      Defendant Philips RS North America, LLC, a Delaware corporation, is a subsidiary

which is owned by Defendant Koninklijke Philips N.V. and formerly operated under the business

name “Respironics.”

       16.      Doe Defendants 1-100 are subsidiaries and/or affiliates of the Defendants that may

be responsible for the conduct alleged herein. Such parties are named “Doe Defendants” pending

the discovery portion of this case.

                                  FACTUAL ALLEGATIONS

       A. SLEEP APNEA, THE INVENTION OF THE CPAP MACHINE, AND CPAP
          MACHINES
       17.      Sleep apnea affects millions of Americans annually.

       18.      CPAP machines (as well as the other aforelisted Affected Products), for many, are

the solution.

       19.      It is a solution that they rely on for one of the most basic of human functions:

breathing.




                                                5
    Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 6 of 19 PageID# 6




       20.     A CPAP machine “increases air pressure in [the patient’s] throat so that [the

patient’s] airway doesn’t collapse when [the patient inhales.]”7 The machine works by generating

a constant stream of pressurized air which travels through an air filter and into a flexible tube; then

the tube delivers purified air into a mask that is sealed around the patient’s nose or mouth.8

       21.     After the CPAP machine was invented in 1980, “Philips Respironics debuted the

first suitable system in the United States […] [a]nd a few years later in 1990 came the first self-

sealing interface, ‘the bubble mask’ which took comfort and therapy to the next level.”9




7
   “Continuous Positive Airway Pressure Therapy for Obstructive Sleep Apnea,” UNIVERSITY OF
MICHIGAN HEALTH – MICHIGAN MEDICINE (Oct. 26, 2020), at https://www.uofmhealth.org/health-
library/hw48752.
8
    “What’s a CPAP Machine, and How Does It Work,” HEALTHLINE, at
https://www.healthline.com/health/what-is-a-cpap-machine, (last accessed June 24, 2021).
9
    Reina Patel, “A Quick and Easy Guide to the History of CPAP Therapy,” CPAP.com (March
13, 2021), at https://www.cpap.com/blog/the-history-of-cpap-therapy/.


                                                  6
     Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 7 of 19 PageID# 7




         22.       The history of CPAP machines is illustrated in the timeline below10:




         23.       Since then, different types of CPAP-like devices have been invented and mass

produced – including by the Defendants.

         24.       The types of devices differ as follows11:

                  CPAP device. This device is programmed to produce pressurized air at one steady
                   air pressure level. To change the air pressure, you have to reset the device’s settings.



10
     Id.
11
     HEALTHLINE, at https://www.healthline.com/health/what-is-a-cpap-machine#different-types.


                                                      7
     Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 8 of 19 PageID# 8




                 APAP (automatic positive airflow pressure) machine. This kind checks your
                  breathing throughout the night. It automatically adjusts the air pressure to
                  compensate for changes in your sleep position or medications that may have
                  changed your breathing.

                 BiPAP (Bi-level positive airflow pressure). This device has two pressure settings,
                  one pressure for inhaling and a lower pressure for exhaling. It’s used for individuals
                  who can’t tolerate CPAP machines or have elevated carbon dioxide levels in their
                  blood. BiPAP devices can also come with a backup respiratory rate for patients who
                  have central sleep apnea. The backup respiratory rate ensures the person breathes,
                  as the main problem with central sleep apnea is initiating breath.

        25.       Each of these devices work to help patients who need assistance in order to breathe

normally while asleep.

        26.       The Affected Products all fall within the aforementioned categories.

        B. THE DEFENDANTS SOLD KNOWINGLY DEFECTIVE DEVICES WHICH
           ARE HARMFUL TO CONSUMERS

        27.       Philips sells millions of the Affected Products which assist consumers with their

difficulties breathing while asleep.

        28.       Consumers pay hundreds (if not thousands) of dollars for the Affected Products and

they place their trust in them – for little trust is as sacred as the trust put in a device which helps a
consumer breathe air while they are unconscious and asleep.

        29.       Philips violated that trust by selling the Affected Products with the aforementioned

Defect. Namely, that, according to Defendants, “Philips has produced millions of Bi-Level PAP,

CPAP and mechanical ventilator devices using the PE-PUR sound abatement foam… Philips

determined based on testing that there are possible risks to users related to this type of foam. The

risks include that the PE-PUR foam may degrade into particles which may enter the device’s air

pathway and be ingested or inhaled by the user, and the foam may off-gas certain chemicals.”12



12
     Ex. A, (emphasis added).


                                                    8
     Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 9 of 19 PageID# 9




           30.   Philips did not warn consumers of this risk upon learning of it – even though they

knew it existed as early as 2018 through consumer complaints.

           31.   Philips continued to allow consumers to use these Affected Products which

contained the aforementioned Defect even though the Defendants knew about it.

           32.   Further, Philips continued to sell these Affected Products with the aforementioned

Defect into the stream of commerce regardless of the fact that they knew that the Defect existed.

           33.   Indeed, Defendants states, “Philips has received reports of possible patient impact

due to foam degradation. The potential risks of particulate exposure include headache, irritation,

inflammation, respiratory issues, and possible toxic and carcinogenic effects. The potential risks

of chemical exposure due to off-gassing include headache, irritation, hypersensitivity,

nausea/vomiting, and possible toxic and carcinogenic effects.”13
           34.   Philips continued to profit from the sale of the Affected Products despite knowing

that the Defect existed.

           35.   In fact, Philips profited even more from the sale of the Affected Products than they

ordinarily would have due to the use of ventilators during the Novel Coronavirus 2019 pandemic

(hereinafter “COVID-19). Ventilators were used in order to keep patients with COVID-19 alive

who were struggling to breathe due to COVID-19’s horrible effects on the human respiratory

system. This amplified the Defendants’ sale of the Affected Products beyond a normal functioning

market for them – and gave the Defendants further incentive to conceal the truth with respect to

the existence of the Defect.

           36.   And while the Defendants did in fact issue a recall for the Affected Products, it was

done only after an extended period of time where they continued to allow these Affected Products

to be sold – despite knowing that the Affected Products contained the Defect which is dangerous

to consumers who use the Affected Products.




13
     Id.


                                                   9
  Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 10 of 19 PageID# 10




       37.     Had Plaintiff and the Class members known that the Defect existed, they would not

have purchased or continued to use the Affected Products; and, even if the Plaintiff and the Class

members did choose to purchase or continue to use the Affected Products with the knowledge of

the Defect, they could have assumed the risk for doing so. However, the Defendants denied them

the opportunity to do so.

       38.     Additionally, Plaintiff and the Class members have been harmed because of

economic damages flowing from: (1) the loss in value of accessories needed in order to make the

Affected Products function (which were not covered by the recall), (2) the necessity for consumers

of the Affected Products to go out and buy new devices in order to be able to use them for their

ordinary purpose – which is to help them breathe, (3) the cost of medical expenses which might

flow from the harm caused by the Defect, and (4) other economic damages that result from

receiving an Affected Product with the Defect alleged herein.

       C. PLAINTIFF’S EXPERIENCE WITH THE AFFECTED PRODUCT

       39.     Plaintiff Steve Vanhorn purchased his Affected Product, a “Dream Station,”

Reference Number DSX500H11 and “S.N” J1640860900F3 in Virginia Beach, Virginia.

Defendants designed, manufactured, and distributed Plaintiff’s Affected Product.

       40.     Plaintiff Vanhorn purchased the Affected Product at the recommendation of his

medical provider(s) and has purchased services and supplies for the Affected Product. Plaintiff

suffered economic harm as a result of his purchase(s).

                              CLASS ACTION ALLEGATIONS

       Plaintiff brings this action individually and as representative of all those similarly situated,

pursuant to Fed. R. Civ. P. 23, on behalf of himself and the members of the following class:


       Class Definition. All purchasers of the Affected Products in the United States
       during the statutory period which contain the Defect alleged herein (hereinafter, the
       “Class”).




                                                 10
  Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 11 of 19 PageID# 11




        41.     Plaintiff also brings this action individually and as a representative of all those

similarly situated on behalf of the following sub-class:


        Virginia Subclass. All purchasers of the Affected Products in the United States
        during the statutory period which contain the Defect alleged herein (hereinafter, the
        “Sub-Class”).

        42.     Specifically excluded from these definitions are: (1) Defendants, any entity in

which a Defendant has a controlling interest, and its legal representatives, officers, directors,

employees, assigns and successors; (2) the Judge to whom this case is assigned and any member

of the Judge’s staff or immediate family; and (3) Class Counsel. Plaintiffs reserve the right to

amend the Class definition as necessary.

        43.     Numerosity. The Members of the Class are so numerous that joinder of all

members is impracticable. While the exact number of Class Members is presently unknown, it

likely consists of at least thousands of people throughout the Commonwealth of Virginia. The

number of Class Members can be determined by sales information and other records. Moreover,

joinder of all potential Class Members is not practicable given their numbers and geographic

diversity. The Class is readily identifiable from information and records in the possession of

Defendants and their authorized retailers.

        44.     Typicality. The claims of the representative Plaintiff is typical in that Plaintiff, like

all Class Members, purchased Affected Products containing the alleged Defect that were designed,

manufactured, marketed, advertised, distributed, and sold by Defendants. Plaintiff, like all Class

Members, has been damaged by Defendants’ misconduct in that, inter alia, they have incurred or

will continue to incur damage as a result of overpaying for a Product containing the alleged Defect

and not fit for its intended use.

        45.     Commonality. Common questions of law and fact exist as to all Members of the

Class. These questions predominate over questions that may affect only individual Class Members




                                                   11
  Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 12 of 19 PageID# 12




because Defendants have acted on grounds generally applicable to the Class. Such common legal

or factual questions include, inter alia:

                            a) Whether Defendants omitted or failed to disclose material

                                information with respect to the Defect to Plaintiff and the Class;

                            b) Whether Defendants’ conduct violated public policy;

                            c) Whether Defendants omitted material facts and/or failed to warn

                                reasonable consumers regarding the risks they were aware of that

                                existed with respect to the use of the Affected Products;

                            d) Whether Defendants engaged in unfair, unconscionable, or

                                deceptive trade practices by selling and/or marketing the Affected

                                Products after becoming aware of the Defect alleged herein;

                            e) Whether      Defendants    breached    the   implied    warranty      of

                                merchantability relating to the Affected Products;

                            f) Whether Defendants owed a duty to the Plaintiff and the members

                                of the Class;

                            g) Whether Defendants breached their duty, if any, to the Plaintiff and

                                the members of the Class;

                            h) Whether Defendants were negligent in its failure to warn;

                            i) Whether Defendants were negligent in their design of the Affected

                                Products;

                            j) Whether the Plaintiff and the members of the Class are entitled to

                                damages, including compensatory, exemplary, statutory, and other

                                damages, as well as the amount of such damages;

                            k) Whether the Plaintiff and the members of the Class have been

                                injured and the proper measure of their injuries as a result of the

                                harm caused by Defendants; and,




                                                  12
  Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 13 of 19 PageID# 13




                           l) Whether the Plaintiff and the members of the Class are entitled to

                               injunctive, declaratory, or other equitable relief.

       46.      Adequate Representation. Plaintiff will fairly and adequately protect the interests

of Class Members. He has no interests antagonistic to those of Class Members. Plaintiff retained

attorneys experienced in the prosecution of complex litigation, including class actions, and

Plaintiff intends to prosecute this action vigorously.

       47.      Injunctive/Declaratory Relief. The elements of Rule 23(b)(2) are met. Defendants

will continue to commit the unlawful practices alleged herein, and Plaintiff and Class Members

will remain at an unreasonable and serious safety risk. Defendants have acted and refused to act

on grounds that apply generally to the Class, such that final injunctive relief and corresponding

declaratory relief is appropriate respecting the Class as a whole.

       48.      Predominance and Superiority. Plaintiff and Class Members have all suffered

and will continue to suffer harm and damages because of Defendants’ unlawful and wrongful

conduct. A class action is superior to other available methods for the fair and efficient adjudication

of the controversy. Absent a class action, Class Members would likely find the cost of litigating

their claims prohibitively high and would therefore have no effective remedy at law. Because of

the relatively small size of Class Members' individual claims, it is likely that few Class Members

could afford to seek legal redress for Defendants’ misconduct. Absent a class action, Class

Members will continue to incur damages, and Defendants’ misconduct will continue without

remedy. Class treatment of common questions of law and fact would also be a superior method to

multiple individual actions or piecemeal litigation in that class treatment will conserve the

resources of the courts and the litigants and will promote consistency and efficiency of

adjudication.

       49.      Plaintiff knows of no difficulty to be encountered in the maintenance of this Action

that would preclude its maintenance as a class action.




                                                 13
  Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 14 of 19 PageID# 14




       50.        Defendants have acted or refused to act on grounds generally applicable to the

Class, thereby making appropriate final injunctive relief or corresponding declaratory relief with

respect to the Class appropriate.

                                       CAUSES OF ACTION

                                              COUNT I

                          STRICT LIABILITY – FAILURE TO WARN

       51.        Plaintiff repeats and realleges all previous paragraphs as if fully included and

alleged herein.

       52.        Defendants had a duty to warn the Plaintiff and Class members regarding the Defect

contained within the Affected Products and failed to do so when they (the Defendant) became

cognizant of the Defect alleged herein.

       53.        Specifically, Defendants failed to provide the necessary warnings regarding the

dangers of inhaling the internal foam of the Affected Products.

       54.        The Defendants intentionally concealed their knowledge of this danger – even

though they had a duty to make it known that this danger existed.

       55.        As a result, the Plaintiff and the Class members suffered economic harm as a direct

and proximate result of the Defendants’ conduct.

                                              COUNT II

                              NEGLIGENCE – FAILURE TO WARN

       56.        Plaintiff repeats and realleges all previous paragraphs as if fully included and

alleged herein.

       57.        Defendants had a duty to warn the Plaintiff and Class members regarding the Defect

contained within the Affected Products and failed to do so when they (the Defendant) became

cognizant of the Defect alleged herein.

       58.        Specifically, Defendants failed to provide the necessary warnings regarding the

dangers of inhaling the internal foam of the respective machine.




                                                  14
  Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 15 of 19 PageID# 15




       59.        The Defendants negligently concealed their knowledge of this danger – even

though they had a duty to make it known that this danger existed.

       60.        As a result, the Plaintiff and the Class members suffered economic harm as a direct

and proximate result of the Defendants’ conduct.

                                             COUNT III

                          STRICT LIABILITY – DEFECTIVE DESIGN

       61.        Plaintiff repeats and realleges all previous paragraphs as if fully included and

alleged herein.

       62.        Defendants negligently designed the Recalled Products. Philips owed Plaintiff and

the Class members a duty to design the Affected Products in a reasonable manner. The design of

the Affected Products, including but not limited to design of the foam and the placement of the

foam within the Affected Products, was defective and unreasonably dangerous, causing

degradation and inhalation of the foam, and causing headaches, irritation, inflammation,

respiratory issues, and exposure to materials.
       63.        The Affected Products’ Defect alleged herein rendered the products not reasonably

fit, suitable, or safe for their common and intended purpose.

       64.        The dangers of the Affected Products’ Defect outweighs the benefits the products

can provide and renders them unreasonably dangerous.

       65.        Safer, alternative designs which do not result in the inhalation of the toxic foam

exist – as other machines similar to the Affected Products do not contain the Defect alleged herein

because they are designed in a more safe manner.

       66.        The risk/benefit analysis of the Affected Products is unreasonable, and the Affected

Products should have had better warnings about the risks that they pose due to the Defect or they

should not have been sold at all.

       67.        The Affected Products did not perform in their common and ordinary manner –

which is to help the end-user breathe without being exposed to the risks posed by the Defect.




                                                   15
  Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 16 of 19 PageID# 16




       68.        As a result, the Plaintiff and Class members suffered economic harm directly and

proximately related to the Defendants’ conduct.

                                              COUNT IV

                                       NEGLIGENT DESIGN

       69.        Plaintiff repeats and realleges all previous paragraphs as if fully included and

alleged herein.

       70.        Defendants negligently designed the Recalled Products. Philips owed Plaintiff and

the Class members a duty to design the Affected Products in a reasonable manner. The design of

the Affected Products, including but not limited to design of the foam and the placement of the

foam within the Affected Products, was defective and unreasonably dangerous, causing

degradation and inhalation of the foam, and causing headaches, irritation, inflammation,

respiratory issues, and exposure to materials.
       71.        The Affected Products’ Defect alleged herein rendered the products not reasonably

fit, suitable, or safe for their common and intended purpose.

       72.        The dangers of the Affected Products’ Defect outweighs the benefits the products

can provide and renders them unreasonably dangerous.

       73.        Safer, alternative designs which do not result in the inhalation of the toxic foam

exist – as other machines similar to the Affected Products do not contain the Defect alleged herein

because they are designed in a more safe manner.

       74.        The risk/benefit analysis of the Affected Products is unreasonable, and the Affected

Products should have had better warnings about the risks that they pose due to the Defect or they

should not have been sold at all.

       75.        The Affected Products did not perform in their common and ordinary manner –

which is to help the end-user breathe without being exposed to the risks posed by the Defect.

       76.        As a result, the Plaintiff and Class members suffered economic harm directly and

proximately related to the Defendants’ conduct.

                                              COUNT V


                                                   16
  Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 17 of 19 PageID# 17




                              BREACH OF EXPRESS WARRANTY

       77.        Plaintiff repeats and realleges all previous paragraphs as if fully included and

alleged herein.

       78.        Defendants expressly warranted the Affected Products, stating that they ““shall be

free from defects of workmanship and materials and will perform in accordance with the product

specifications for a period of two (2) years from the date of sale.”

       79.        This warranty was breached when the Defendants designed, manufactured, and sold

into commerce the Affected Products with the Defect alleged herein; this Defect renders the

product unusable.

       80.        If the Plaintiff and Class members knew that the Affected Products were unsafe and

were unusable, they would not have purchased them.

       81.        Defendants refuse to provide appropriate relief with respect to the breach of this

warranty.

       82.        The Plaintiff and Class members were harmed as a direct and proximate cause of

the Defendants’ conduct.

                                             COUNT VI
                              BREACH OF IMPLIED WARRANTY

       83.        Plaintiff repeats and realleges all previous paragraphs as if fully included and

alleged herein.

       84.        By way of law, Defendants, who designed, manufactured, and distributed the

Affected Products into the stream of commerce impliedly warranted that the Affected Products

were of merchantable quality and were fit for their ordinary and intended use – which is to help

the end-user be able to breathe.

       85.        The Defendants breached these warranties when they sold the Affected Products

into the stream of commerce as a usable product when the Defendants knew that they were not

usable due to the Defected alleged herein.




                                                  17
  Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 18 of 19 PageID# 18




       86.        The Defendants knew or should have known that the Affected Products contain a

defect which could cause deleterious effects to health, which renders the Affected Product as

unusable.

       87.        The recall announcement issued by the Defendants similarly renders the Affected

Products useless, as they instruct end-users not to continue to use the product.

       88.        The Defendants have failed to offer appropriate relief for each of the warranties

that they breached in connection with the defective products that they sold.

       89.        The Plaintiff and Class members were harmed as a direct and proximate cause of

the Defendants’ conduct.

                                              COUNT IX
                                      UNJUST ENRICHMENT

       90.        Plaintiff repeats and realleges all previous paragraphs as if fully included and

alleged herein.

       91.        Plaintiff and members of the proposed Class conferred substantial benefits on the

Defendants with respect to their purchases of the Affected Products.

       92.        The Defendants knew or should have known that their Affected Products were

being sold into commerce with the Defect alleged herein.

       93.        Thus, it is inequitable for the Defendants to retain the benefits conferred onto them

by the Plaintiff and members of the proposed Class.

Plaintiffs and members of the proposed Class are entitled to recover from the Defendants all profits

wrongfully collected and improperly retained by the Defendants, including pre- and post-

judgment interest.

                                       PRAYER FOR RELIEF

       94.        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

situated, respectfully requests that this Court:

                         a. Certify the Class pursuant to Rule 23 of the Federal Rules of Civil

                             Procedure;


                                                   18
 Case 3:21-cv-00526-DJN Document 1 Filed 08/13/21 Page 19 of 19 PageID# 19




                    b. Name Plaintiff as Class Representative and Plaintiff’s attorneys as Class

                         Counsel;

                    c. Award damages, including compensatory, exemplary, and statutory

                         damages, to Plaintiff and the Class in an amount to be determined at

                         trial, as well as pre- and post- judgment interest;

                    d. Grant restitution to Plaintiff and the Class and require Defendants to

                         disgorge its ill-gotten gains;

                    e. Permanently enjoin Defendants from engaging in the wrongful and

                         unlawful conduct alleged herein;

                    f. Award Plaintiff and the Class their expenses and costs of suit, including

                         reasonable attorneys’ fees to the extent provided by law;

                    g. Award Plaintiff and the Class pre-judgment and post-judgment interest

                         at the highest legal rate to the extent provided by law; and

                    h. Award such further relief as the Court deems appropriate.

                                JURY TRIAL DEMANDED
      95.    Plaintiffs demand a trial by jury on all claims so triable.


                                     Respectfully submitted,



Dated: August 13, 2021                 /s/ Justin M. Sheldon
                                     Jeffrey A. Breit (VSB No. 18876)
                                     Justin M. Sheldon (VSB No. 82632)
                                     Kevin Biniazan (VSB No. 92109)
                                     BREIT CANTOR GRANA BUCKNER, PLLC
                                     600 22nd Street, Suite 402
                                     Virginia Beach, Virginia 23451
                                     757.670.3888 Phone
                                     757.670.3939 Facsimile
                                     jeffrey@breitcantor.com
                                     jsheldon@breitcantor.com
                                     kbiniazan@breitcantor.com

                                     Attorneys for Plaintiff and the Proposed Classes


                                               19
